Citation Nr: 0330420	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-08 129	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a left knee condition.  

Entitlement to service connection for a right knee condition.  

Entitlement to service connection for a left leg condition.  

Entitlement to service connection for a right leg condition.  

Entitlement to service connection for a head disability.  

Entitlement to service connection for a respiratory 
condition.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1972 to February 1975.

2.	On September 9, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2000); 38 C.F.R. 
§ 20.202 (2002); 68 Fed. Reg. 13,235, 13,236 (March 19, 2003) 
(to be codified at 38 C.F.R. § 20.204).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2002).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  68 Fed. Reg. 13,235 13,236 (March 19, 2003) 
(to be codified at 38 C.F.R. § 20.204).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





